FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                   BILL OF COSTS
                          Court of Appeals No. 12-14-00237-CV

                                 Trial Court No. 14-CV-9287

Texas Department of Public Safety

Vs.

Milton Wylie
DOCUMENTS FILED                          AMOUNT      FEE PAID BY
Reporter's record                           $66.00   Upshur County
Supreme Court chapter 51 fee                $50.00   Exempt
Filing                                     $100.00   Exempt
Required Texas.gov efiling fee              $20.00   Exempt
Indigent                                    $25.00   Exempt
TOTAL:                                     $261.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 30th day of December 2014, A.D.

                                               CATHY LUSK, CLERK


                                               By:_____________________________
                                                  Katrina McClenny, Chief Deputy Clerk